Case: 18-60667     Document: 00515869853        Page: 1   Date Filed: 05/20/2021




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                 May 20, 2021
                                 No. 18-60667
                                                                Lyle W. Cayce
                                                                     Clerk

   Rajen Maniar,

                                                                       Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A098 275 719


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
         The Board of Immigration Appeals (BIA) determined that Rajen
   Maniar is removable from the United States for having committed an
   aggravated felony under 8 U.S.C. § 1101(a)(43)(U). That provision defines
   “aggravated felony” to include, inter alia, any “attempt or conspiracy to
   commit an offense” enumerated in § 1101(a)(43). Maniar claims that the
   BIA erred because, he contends, § 1101(a)(43)(U) requires proof of an overt
   act in furtherance of the conspiracy. But we need not decide that question,
   because we conclude that Maniar’s conviction for conspiracy to commit
   money laundering plainly constitutes an aggravated felony under
Case: 18-60667      Document: 00515869853          Page: 2      Date Filed: 05/20/2021




                                    No. 18-60667


   § 1101(a)(43)(D). And his remaining contentions are either meritless or
   unexhausted. Accordingly, the petition for review is denied in part and
   dismissed in part.
                                          I.
          Maniar lawfully entered the United States on an H1B visa. In 2017,
   he pleaded guilty to three federal offenses—including conspiracy to commit
   money laundering in violation of 18 U.S.C. § 1956(h)—and was ordered to
   pay over $26 million in restitution.        He served just one month of
   imprisonment as a result of his cooperation with the United States
   Attorney’s office.
          The government then initiated removal proceedings against Maniar.
   The immigration judge (IJ) found Maniar removable under the Immigration
   and Nationality Act (INA) because he was “convicted of an aggravated
   felony.” 8 U.S.C. § 1227(a)(2)(A)(iii). Specifically, the IJ determined that
   Maniar    had    committed      an   aggravated     felony     as   defined   in
   (1) § 1101(a)(43)(D) (an offense described in 18 U.S.C. §§ 1956–57 involving
   more than $10,000); (2) § 1101(a)(43)(M) (a crime of fraud, deceit, or tax
   evasion involving more than $10,000); and (3) § 1101(a)(43)(U) (an
   “attempt or conspiracy to commit an offense described in this paragraph”).
          In finding Maniar removable under the conspiracy provision, the IJ
   rejected Maniar’s argument that § 1101(a)(43)(U) covers only convictions
   that required proof of an overt act in furtherance of the conspiracy. Cf.
   Whitfield v. United States, 543 U.S. 209, 211 (2005) (holding that a conviction
   for conspiracy to commit money laundering in violation of 18 U.S.C.
   § 1956(h) does not require proof of an overt act). In short, the IJ determined
   that it is irrelevant that Maniar’s crime did not require proof of an overt act—
   it’s still an aggravated felony under 8 U.S.C. § 1101(a)(43)(U).




                                          2
Case: 18-60667        Document: 00515869853         Page: 3   Date Filed: 05/20/2021




                                     No. 18-60667


             Maniar then attempted to avoid removal by adjusting his immigration
   status.     As part of that process, Maniar sought to obtain a waiver of
   inadmissibility under 8 U.S.C. § 1182(h). But the IJ determined that Maniar
   is inadmissible under § 1182(a)(2)(I)(ii)—which covers “a knowing . . .
   conspirator . . . with others in an offense . . . described in [18 U.S.C. § 1956
   or § 1957]”—and that waivers are not available for aliens who are
   inadmissible on those grounds.
             While his appeal was pending before the BIA, Maniar filed two
   additional motions. First, he moved to terminate his removal proceedings on
   the ground that his notice to appear was defective under Pereira v. Sessions,
   138 S. Ct. 2105 (2018). Second, he moved to acquire the transcripts of all the
   hearings related to his removal proceedings.
             The BIA ruled that Maniar’s 18 U.S.C. § 1956(h) conviction is an
   aggravated felony under the conspiracy definition of 8 U.S.C.
   § 1101(a)(43)(U), agreeing with the IJ that § 1101(a)(43)(U)—like 18 U.S.C.
   § 1956(h)—does not require proof of an overt act in furtherance of the
   conspiracy. The BIA also affirmed the IJ’s conclusion that Maniar is
   ineligible for a waiver of inadmissibility, declined to terminate the
   proceedings under Pereira, and ruled that all of the allegedly non-transcribed
   hearings had in fact been continued. Maniar petitions this court for review.
                                         II.
                                         A.
             “We must begin by determining whether we have jurisdiction to
   review the BIA’s decision.” Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir.
   2013) (quoting Nehme v. INS, 252 F.3d 415, 420 (5th Cir. 2001)). The
   government claims that we lack jurisdiction to consider Maniar’s petition
   under the “criminal alien review bar” of 8 U.S.C. § 1252(a)(2)(C). That
   provision generally “limits the scope of [judicial] review [of a final order of




                                          3
Case: 18-60667       Document: 00515869853            Page: 4     Date Filed: 05/20/2021




                                       No. 18-60667


   removal] where the removal rests upon the fact that the alien has committed
   certain crimes, including aggravated felonies.” Guerrero-Lasprilla v. Barr,
   140 S. Ct. 1062, 1067 (2020).
            But another provision of the INA expressly “permits judicial review
   of ‘constitutional claims or questions of law.’” Id. at 1071 (quoting 8 U.S.C.
   § 1252(a)(2)(D)). See also Nasrallah v. Barr, 140 S. Ct. 1683, 1690 (2020)
   (explaining that, in cases “involving noncitizens convicted of [certain]
   crimes,” “a court of appeals may review constitutional or legal challenges to
   a final order of removal, but . . . not . . . factual challenges”).
            We have previously held that “whether a conviction qualifies as an
   aggravated felony” is a “question[] of law.” Shroff v. Sessions, 890 F.3d 542,
   544 (5th Cir. 2018). And that is precisely the type of question presented
   here—whether Maniar has committed an aggravated felony under 8 U.S.C.
   § 1101(a)(43)(U). Accordingly, we have statutory jurisdiction over this
   claim.
                                            B.
            We decline to answer Maniar’s legal question, however. For it does
   not ultimately matter whether Maniar has committed an aggravated felony
   under 8 U.S.C. § 1101(a)(43)(U). That is because he has clearly committed
   an aggravated felony under § 1101(a)(43)(D).
            Section 1101(a)(43)(D) defines “aggravated felony” to include those
   offenses that are “described in section 1956 of Title 18 (relating to laundering
   of monetary instruments) . . . if the amount of funds exceeded $10,000.”
   That provision easily applies here. Maniar pleaded guilty to conspiracy to
   commit money laundering in violation of 18 U.S.C. § 1956(h), and the funds
   involved well exceeded $10,000. A § 1956(h) violation is obviously “an
   offense described in section 1956 of Title 18.” 8 U.S.C. § 1101(a)(43)(D).
   Accordingly, Maniar is removable because he has committed an “aggravated




                                            4
Case: 18-60667       Document: 00515869853          Page: 5    Date Filed: 05/20/2021




                                     No. 18-60667


   felony” under the plain language of § 1101(a)(43)(D).                   See id.
   § 1227(a)(2)(A)(iii) (“Any alien who is convicted of an aggravated felony at
   any time after admission is deportable.”).
                                          C.
          Maniar contends that, because the BIA based its conclusion on
   § 1101(a)(43)(D) in conjunction with § 1101(a)(43)(U), we would violate the
   Chenery doctrine if we were to base our decision solely on § 1101(a)(43)(D),
   as we do today.
          It is a “foundational principle of administrative law that a court may
   uphold agency action only on the grounds that the agency invoked when it
   took the action.” Michigan v. EPA, 576 U.S. 743, 758 (2015) (citing SEC v.
   Chenery Corp. (Chenery I), 318 U.S. 80, 87 (1943)). We have accordingly
   recognized that “[w]e may usually only affirm the BIA on the basis of its
   stated rationale.” Luna-Garcia v. Barr, 932 F.3d 285, 291 (5th Cir. 2019)
   (emphasis added). See also Kwon v. INS, 646 F.2d 909, 916 (5th Cir. 1981)
   (en banc) (citing SEC v. Chenery Corp. (Chenery II), 332 U.S. 194 (1947)).
          But our circuit precedents have made clear that this rule is not
   absolute, at least in the immigration context. See Luna-Garcia, 932 F.3d at
   291. (“[I]n certain circumstances, there may be limited exceptions to this
   rule.”). Indeed, “[e]ven if there is a reversible error in the BIA’s analysis,
   affirmance may be warranted ‘where there is no realistic possibility that[] . . .
   the . . . BIA would have reached a different conclusion.’” Id. (quoting
   Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010)). See also
   Nguhlefeh Njilefac v. Garland, 992 F.3d 362, 365 (5th Cir. 2021) (“[E]ven if
   the [BIA] erred at some point in its analysis, we can still uphold its ultimate
   decision if there is no realistic possibility that [its] conclusion would have
   been different absent the error.”) (quotations omitted). As the Supreme
   Court has observed, “[t]o remand would be an idle and useless formality.




                                          5
Case: 18-60667         Document: 00515869853               Page: 6      Date Filed: 05/20/2021




                                          No. 18-60667


   Chenery does not require that we convert judicial review of agency action into
   a ping-pong game.” Morgan Stanley Cap. Grp. v. Pub. Util. Dist. 1 of
   Snohomish Cnty., 554 U.S. 527, 545 (2008) (quoting NLRB v. Wyman-Gordon
   Co., 394 U.S. 759, 766 n.6 (1969) (plurality opinion)).
           Maniar committed an aggravated felony under the plain language of
   § 1101(a)(43)(D). We find “no realistic possibility that the BIA would reach
   another outcome than to dismiss [Maniar’s] appeal.” Luna-Garcia, 932 F.3d
   at 292. “Accordingly, we . . . deny [Maniar’s] petition for review on th[is]
   alternative ground[].” Id.1
                                               III.
           The remainder of Maniar’s claims are either meritless or
   unexhausted.
           First, Maniar disputes the BIA’s determination that he is ineligible for
   an adjustment of status, arguing that he is eligible to receive a waiver of
   inadmissibility under 8 U.S.C. § 1182(h).
           The Attorney General may adjust the status of an alien, but only if the
   alien is “admissible . . . for permanent residence.” 8 U.S.C. § 1255(a). And
   “[a]ny alien . . . who . . . the Attorney General knows . . . has been[] a knowing




           1
             Of course, if the meaning of the statutory terms were at all in doubt, we would be
   obliged to allow the agency an opportunity to interpret the statute in the first instance. See
   Negusie v. Holder, 555 U.S. 511, 517 (2009) (explaining that “[w]hen the BIA has not spoken
   on ‘a matter that statutes place primarily in agency hands,’” such as the interpretation of
   “ambiguous statutory terms,” the “ordinary rule is to remand to ‘giv[e] the BIA the
   opportunity to address the matter in the first instance in light of its own expertise’”)
   (quoting INS v. Orlando Ventura, 537 U.S. 12, 16–17 (2002) (per curiam)). Cf. Pereira, 138
   S. Ct. at 2113 (explaining that a court “need not resort to Chevron deference” when
   “Congress has supplied a clear and unambiguous answer to the interpretive question at
   hand”).




                                                 6
Case: 18-60667      Document: 00515869853            Page: 7   Date Filed: 05/20/2021




                                     No. 18-60667


   aider, abettor, assister, conspirator, or colluder . . . in an offense described
   in [18 U.S.C. § 1956 or § 1957] . . . is inadmissible.” Id. § 1182(a)(2)(I)(ii).
          Maniar responds that the Attorney General may “waive the
   application”    of   certain    inadmissibility    provisions—“subparagraphs
   (A)(i)(I), (B), (D), and (E) of subsection (a)(2) and subparagraph (A)(i)(II).”
   Id. § 1182(h). But noticeably absent from this list of waivable provisions is
   subparagraph (I)(ii) of subsection (a)(2).
          Maniar nevertheless insists he cannot be inadmissible under
   § 1182(a)(2)(I)(ii) because that provision—unlike 18 U.S.C. § 1956(h)—
   allegedly requires proof of an overt act in furtherance of the conspiracy.
          Whatever the merits of this argument may be, we lack jurisdiction to
   consider it. This court may review final orders of removal “only if . . . the
   alien has exhausted all administrative remedies.” 8 U.S.C. § 1252(d). And
   “[a]n alien fails to exhaust his administrative remedies” when he does not
   raise an issue “in the first instance before the BIA.” Wang v. Ashcroft, 260
   F.3d 448, 452–53 (5th Cir. 2001).
          Here, Maniar failed to alert the BIA to his “overt act” challenge to
   the IJ’s determination that he is statutorily ineligible for a waiver of
   inadmissibility—even though he raised a very similar argument in response
   to the IJ’s separate determination that he is statutorily removable. Thus,
   Maniar failed to exhaust his administrative remedies and we lack jurisdiction.
   Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018) (“The exhaustion
   requirement is statutorily mandated; ‘an alien’s failure to exhaust his
   administrative remedies serves as a jurisdictional bar to our consideration of
   the issue.’”) (quoting Wang, 260 F.3d at 452).
          Second, Maniar asserts that the record supporting the IJ’s decision is
   “insufficient” because the IJ allegedly failed to transcribe certain hearings.
   According to Maniar, he “is prejudiced by at least one missing transcript”—




                                           7
Case: 18-60667      Document: 00515869853          Page: 8    Date Filed: 05/20/2021




                                    No. 18-60667


   the transcript of the hearing in which the IJ allegedly said it would not accept
   a late brief from the government. Had he access to this transcript, Maniar
   assures us, he would be able to “make a complete due process argument or
   an argument about the immigration judge acting as an advocate and not an
   impartial adjudicator.”
          As best we can tell, this is a due process challenge. But “[d]ue process
   challenges to deportation proceedings require an initial showing of
   substantial prejudice.” Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997). And
   Maniar does not explain how the IJ’s failure to transcribe hearings or reject
   the government’s brief did (or even could) affect the analysis of the purely
   legal issues that the BIA and this court review de novo. Maniar thus fails to
   demonstrate any prejudice, let alone substantial prejudice. So his due
   process challenge fails.
          Finally, Maniar argues that neither the IJ nor the BIA ever acquired
   jurisdiction over his removal proceedings because his notice to appear was
   defective. He contends that his notice’s failure to name the time and place
   of future removal proceedings constitutes a fatal defect under 8 U.S.C.
   § 1229(a)(1)(G)(i) and the Supreme Court’s decision in Pereira.
          We have already “join[ed] the overwhelming chorus of our sister
   circuits” in rejecting attempts to “extend Pereira’s narrow holding beyond
   the stop-time rule context.” Pierre-Paul v. Barr, 930 F.3d 684, 689 (5th Cir.
   2019), abrogated in part on other grounds by Niz-Chavez v. Garland, 141 S. Ct.
   1474, 1479–80 (2021). It is “the regulations, not 8 U.S.C. § 1229(a), [that]
   govern what a notice to appear must contain to constitute a valid charging
   document.” Id. at 693. And “[u]nder the regulations, a notice to appear is




                                          8
Case: 18-60667         Document: 00515869853              Page: 9       Date Filed: 05/20/2021




                                          No. 18-60667


   sufficient to commence proceedings even if it does not include the time, date,
   or place of the initial hearing.” Id. In sum, Pereira does nothing for Maniar.2
                                              ***
           To the extent Maniar argues that the BIA erred in finding him
   ineligible for a waiver of inadmissibility, his petition is dismissed. In all other
   respects, the petition is denied.




           2
             Nor does Niz-Chavez affect our duty to follow our panel precedent in Pierre-Paul.
   In Niz-Chavez, the Court held that, “[t]o trigger the stop-time rule, the government must
   serve ‘a’ notice containing all the information Congress has specified”—“‘a’ single
   document containing the required information, not a mishmash of pieces with some
   assembly required.” 141 S. Ct. at 1480. By contrast, our decision in Pierre-Paul involved
   the use of a notice to appear as a charging document under INA regulations—not for
   purposes of the stop-time rule under 8 U.S.C. § 1229(a). To be sure, Niz-Chavez
   undermines one of the rationales of our decision in Pierre-Paul—namely, that a “two-step
   process comports with relevant statutory language.” Pierre-Paul, 930 F.3d at 691. But Niz-
   Chavez does not dislodge our ultimate holding in Pierre-Paul that it is “the regulations, not
   8 U.S.C. § 1229(a), [that] govern what a notice to appear must contain to constitute a valid
   charging document.” Id. at 693. Nor does it alter our conclusion that “Pereira does not
   extend outside the stop-time rule context.” Id. at 689. To the contrary, Niz-Chavez itself
   described its decision as “the next chapter” of the Pereira saga. 141 S. Ct. at 1479.
   Accordingly, Pierre-Paul remains the law of our circuit. See, e.g., Gruver v. La. Bd. of
   Supervisors for La. State Univ. Agric. & Mech. Coll., 959 F.3d 178, 181 (5th Cir. 2020) (“For
   a Supreme Court decision to constitute a change in the law that enables a panel to take a
   fresh look at an issue, it must mark an unequivocal change, not a mere hint of how the Court
   might rule in the future.”) (quotations omitted).




                                                9